Exhibit 10.8

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made and entered into as of [ ],
by and among Quintiles IMS Holdings, Inc., a Delaware corporation (the
“Company”), Quintiles IMS Health Incorporated, a Delaware corporation (“Opco”,
and together with the Company, the “Quintiles IMS Companies” and each a
“Quintiles IMS Company”), and [__] (“Indemnitee”).

WHEREAS, in light of the litigation costs and risks to directors and officers
resulting from their service to companies, and the desire of the Quintiles IMS
Companies to attract and retain qualified individuals to serve as directors and
officers, it is reasonable, prudent and necessary for each of the Quintiles IMS
Companies to indemnify and advance expenses on behalf of its and the other
Quintiles IMS Companies’ directors and/or officers to the fullest extent
permitted by applicable law so that they will serve or continue to serve the
Quintiles IMS Companies free from undue concern regarding such risks;

WHEREAS, the Quintiles IMS Companies have requested that Indemnitee serve or
continue to serve as a director and/or an officer of one or more of the
Quintiles IMS Companies and may have requested or may in the future request that
Indemnitee serve one or more Quintiles IMS Entities (as hereinafter defined) as
a director or an officer or in other capacities;

WHEREAS, one of the conditions that Indemnitee requires in order to serve as a
director and/or an officer of one or more of the Quintiles IMS Companies is that
Indemnitee be so indemnified; and

WHEREAS, Indemnitee may have certain rights to indemnification, advancement of
expenses and/or insurance provided by one or more of the Designating
Stockholders (as hereinafter defined) (or their affiliates) and/or any insurer
providing insurance coverage under any policy purchased or maintained by such
Designating Stockholders (or their affiliates), which Indemnitee, the Quintiles
IMS Companies and the Designating Stockholders (or their affiliates) intend to
be secondary to the primary obligation of the Quintiles IMS Companies to
indemnify Indemnitee as provided herein, with the Quintiles IMS Companies’
acknowledgement of and agreement to the foregoing being a material condition to
Indemnitee’s willingness to serve as a director and/or officer of each of the
Quintiles IMS Companies.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Quintiles IMS Companies and Indemnitee do hereby covenant and agree
as follows:

1. Services by Indemnitee. Indemnitee agrees to serve as a director and/or an
officer of one or more of the Quintiles IMS Companies. Indemnitee may at any
time and for any reason resign from such position (subject to any contractual
obligation the Indemnitee may have under any other agreement).

2. Indemnification – General. On the terms and subject to the conditions of this
Agreement, the Quintiles IMS Companies shall, to the fullest extent permitted by
law, indemnify Indemnitee with respect to, and hold Indemnitee harmless from and
against, all losses, damages, liabilities, judgments, fines, penalties, costs,
amounts paid in settlement, Expenses (as hereinafter defined) and other amounts
that Indemnitee reasonably incurs and that result from, arise in connection with
or are by reason of Indemnitee’s Corporate Status (as hereinafter defined) and



--------------------------------------------------------------------------------

shall advance Expenses to Indemnitee. The obligations of the Quintiles IMS
Companies under this Agreement (a) are joint and several obligations of each
Quintiles IMS Company, (b) shall continue after such time as Indemnitee ceases
to serve as a director or an officer of the Quintiles IMS Companies or in any
other Corporate Status, and (c) include, without limitation, claims for monetary
damages against Indemnitee in respect of any actual or alleged liability or
other loss of Indemnitee, to the fullest extent permitted under applicable law
(including, if applicable, Section 145 of the Delaware General Corporation Law)
as in existence on the date hereof and as amended from time to time. A
limitation under law of either Quintiles IMS Company on providing
indemnification or an advance of expenses to Indemnitee shall not limit the
indemnification and advancement obligations of either Quintiles IMS Company not
so limited.

3. Proceedings Other Than Proceedings by or in the Right of the Quintiles IMS
Companies. If in connection with or by reason of Indemnitee’s Corporate Status,
Indemnitee was, is, or is threatened to be made, a party to or a participant in
any Proceeding (as hereinafter defined) other than a Proceeding by or in the
right of any of the Quintiles IMS Companies to procure a judgment in its favor,
the Quintiles IMS Companies shall, to the fullest extent permitted by law,
indemnify Indemnitee with respect to, and hold Indemnitee harmless from and
against, all Expenses, losses, damages, liabilities, judgments, penalties, fines
and amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such liabilities,
judgments, penalties, fines and amounts paid in settlement) reasonably incurred
by Indemnitee or on behalf of Indemnitee in connection with such Proceeding or
any claim, issue or matter therein.

4. Proceedings by or in the Right of the Quintiles IMS Companies. If in
connection with or by reason of Indemnitee’s Corporate Status, Indemnitee was,
is, or is threatened to be made, a party to or a participant in any Proceeding
by or in the right of any of the Quintiles IMS Companies to procure a judgment
in such Quintiles IMS Company’s favor, the Quintiles IMS Companies shall, to the
fullest extent permitted by law, indemnify Indemnitee with respect to, and hold
Indemnitee harmless from and against, all Expenses reasonably incurred by
Indemnitee or on behalf of Indemnitee in connection with such Proceeding or any
claim, issue or matter therein.

5. Mandatory Indemnification in Case of Successful Defense. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of Indemnitee’s Corporate Status, a party to (or a participant in) and is
successful, on the merits or otherwise, in defense of any Proceeding or any
claim, issue or matter therein (including, without limitation, any Proceeding
brought by or in the right of either Quintiles IMS Company), the Quintiles IMS
Companies shall, to the fullest extent permitted by law, indemnify Indemnitee
with respect to, and hold Indemnitee harmless from and against, all Expenses
reasonably incurred by Indemnitee or on behalf of Indemnitee in connection
therewith. If Indemnitee is not wholly successful in defense of such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Quintiles IMS Companies
shall, to the fullest extent permitted by law, indemnify Indemnitee against all
Expenses reasonably incurred by Indemnitee or on behalf of Indemnitee in
connection with each successfully resolved claim, issue or matter. For purposes
of this Section 5 and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, on
substantive or procedural grounds, or settlement of any such claim prior to a
final judgment by a

 

2



--------------------------------------------------------------------------------

court of competent jurisdiction with respect to such Proceeding, shall be deemed
to be a successful result as to such claim, issue or matter; provided, however,
that any settlement of any claim, issue or matter in such a Proceeding shall not
be deemed to be a successful result as to such claim, issue or matter if such
settlement is effected by Indemnitee without the Quintiles IMS Companies’ prior
written consent, which consent shall not be unreasonably withheld, delayed or
conditioned.

6. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement or otherwise to indemnification by any of the Quintiles IMS
Companies for some or a portion of the Expenses, liabilities, judgments,
penalties, fines and amounts paid in settlement (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such liabilities, judgments, penalties, fines and amounts paid in settlement)
incurred by Indemnitee or on behalf of Indemnitee in connection with a
Proceeding or any claim, issue or matter therein, in whole or in part, the
Quintiles IMS Companies shall, to the fullest extent permitted by law, indemnify
Indemnitee to the fullest extent to which Indemnitee is entitled to such
indemnification.

7. Indemnification for Additional Expenses Incurred to Secure Recovery or as
Witness.

(a) The Quintiles IMS Companies shall, to the fullest extent permitted by law,
indemnify Indemnitee with respect to, and hold Indemnitee harmless from and
against, any and all Expenses and, if requested by Indemnitee, shall advance on
an as-incurred basis (as provided in Section 8 of this Agreement) such Expenses
to Indemnitee, which are incurred by Indemnitee in connection with any action or
proceeding or part thereof brought by Indemnitee for (i) indemnification or
advance payment of Expenses by the Quintiles IMS Companies under this Agreement,
any other agreement, the Certificate of Incorporation or By-laws of the
applicable Quintiles IMS Company as now or hereafter in effect, or pursuant to
Section 5.10 of the Agreement and Plan of Merger, dated as of May 3, 2016, by
and between IMS Health Holdings, Inc. and Quintiles Transnational Holdings Inc.
(the “May 2016 Merger Agreement”); or (ii) recovery under any director and
officer liability insurance policies maintained by any Quintiles IMS Entity.

(b) To the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness (or is forced or asked to respond to discovery requests) in
any Proceeding to which Indemnitee is not a party, the Quintiles IMS Companies
shall, to the fullest extent permitted by law, indemnify Indemnitee with respect
to, and hold Indemnitee harmless from and against, and the Quintiles IMS
Companies will advance on an as-incurred basis (as provided in Section 8 of this
Agreement), all Expenses reasonably incurred by Indemnitee or on behalf of
Indemnitee in connection therewith.

8. Advancement of Expenses. The Quintiles IMS Companies shall, to the fullest
extent permitted by law, pay on a current and as-incurred basis all Expenses
incurred by Indemnitee in connection with any Proceeding in any way connected
with, resulting from or relating to Indemnitee’s Corporate Status. Such Expenses
shall be paid in advance of the final disposition of such Proceeding, without
regard to whether Indemnitee will ultimately be entitled to be indemnified for
such Expenses and without regard to whether an Adverse Determination

 

3



--------------------------------------------------------------------------------

(as hereinafter defined) has been or may be made. Upon submission of a request
for advancement of Expenses pursuant to
Section 9(c) of this Agreement, Indemnitee shall be entitled to advancement of
Expenses as provided in this Section 8, and such advancement of Expenses shall
continue until such time (if any) as there is a final non-appealable judicial
determination that Indemnitee is not entitled to indemnification. Indemnitee
shall repay such amounts advanced if and to the extent that it shall ultimately
be determined in a decision by a court of competent jurisdiction from which no
appeal can be taken that Indemnitee is not entitled to be indemnified by the
Quintiles IMS Companies for such Expenses. Such repayment obligation shall be
unsecured and shall not bear interest. The Quintiles IMS Companies shall not
impose on Indemnitee additional conditions to advancement or require from
Indemnitee additional undertakings regarding repayment. Indemnitee shall, in all
events, be entitled to advancement of Expenses, without regard to Indemnitee’s
ultimate entitlement to indemnification, until the final determination of the
Proceeding.

9. Indemnification Procedures.

(a) Notice of Proceeding. Indemnitee agrees to notify the Quintiles IMS
Companies promptly upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
hereunder. Any failure by Indemnitee to notify either Quintiles IMS Company will
not relieve the Quintiles IMS Companies of its advancement or indemnification
obligations under this Agreement unless, and only to the extent that, the
Quintiles IMS Companies can establish that such omission to notify resulted in
actual and material prejudice to it which prejudice cannot be reversed or
otherwise eliminated without any material negative effect on the Quintiles IMS
Companies, and the omission to notify such Quintiles IMS Companies will, in any
event, not relieve either Quintiles IMS Company from any liability which it may
have to indemnify Indemnitee otherwise than under this Agreement. If, at the
time of receipt of any such notice, the Quintiles IMS Companies have director
and officer liability insurance policies in effect, the Quintiles IMS Companies
will promptly notify the relevant insurers in accordance with the procedures and
requirements of such policies.

(b) Defense; Settlement. Indemnitee shall have the sole right and obligation to
control the defense or conduct of any claim or Proceeding with respect to
Indemnitee. The Quintiles IMS Companies shall not, without the prior written
consent of Indemnitee, which may be provided or withheld in Indemnitee’s sole
discretion, effect any settlement of any Proceeding against Indemnitee or which
could have been brought against Indemnitee or which potentially or actually
imposes any cost, liability, exposure or burden on Indemnitee unless (i) such
settlement solely involves the payment of money or performance of any obligation
by persons other than Indemnitee and includes an unconditional, full release of
Indemnitee by all relevant parties from all liability on any matters that are
the subject of such Proceeding and an acknowledgment that Indemnitee denies all
wrongdoing in connection with such matters and (ii) the Quintiles IMS Companies
have fully indemnified the Indemnitee with respect to, and held Indemnitee
harmless from and against, all Expenses and other amounts incurred by Indemnitee
or on behalf of Indemnitee in connection with such Proceeding. The Quintiles IMS
Companies shall not be obligated to indemnify Indemnitee against amounts paid in
settlement of a Proceeding against Indemnitee if such settlement is effected by
Indemnitee without the Quintiles IMS Companies’ prior written consent, which
consent shall not be unreasonably withheld, delayed or conditioned,

 

4



--------------------------------------------------------------------------------

unless such settlement solely involves the payment of money or performance of
any obligation by persons other than the Quintiles IMS Companies and includes an
unconditional release of the Quintiles IMS Companies by any party to such
Proceeding other than the Indemnitee from all liability on any matters that are
the subject of such Proceeding and an acknowledgment that the Quintiles IMS
Companies deny all wrongdoing in connection with such matters.

(c) Request for Advancement; Request for Indemnification.

(i) To obtain advancement of Expenses under this Agreement, Indemnitee shall
submit to the Quintiles IMS Companies a written request therefor, together with
such invoices or other supporting information as may be reasonably requested by
the Quintiles IMS Companies and reasonably available to Indemnitee, and, only to
the extent required by applicable law which cannot be waived, an unsecured
written undertaking to repay amounts advanced. The Quintiles IMS Companies shall
make advance payment of Expenses to Indemnitee no later than five (5) business
days after receipt of the written request for advancement (and each subsequent
request for advancement) by Indemnitee. If, at the time of receipt of any such
written request for advancement of Expenses, the Quintiles IMS Companies have
director and officer insurance policies in effect, the Quintiles IMS Companies
will promptly notify the relevant insurers in accordance with the procedures and
requirements of such policies. The Quintiles IMS Companies shall thereafter keep
such director and officer insurers informed of the status of the Proceeding or
other claim and take such other actions, as appropriate to secure coverage of
Indemnitee for such claim.

(ii) To obtain indemnification under this Agreement, at any time before or after
submission of a request for advancement pursuant to Section 9(c)(i) of this
Agreement, Indemnitee may submit a written request for indemnification
hereunder. The time at which Indemnitee submits a written request for
indemnification shall be determined by the Indemnitee in the Indemnitee’s sole
discretion. Once Indemnitee submits such a written request for indemnification
(and only at such time that Indemnitee submits such a written request for
indemnification), a Determination (as hereinafter defined) shall thereafter be
made, as provided in and only to the extent required by Section 9(d) of this
Agreement. In no event shall a Determination be made, or required to be made, as
a condition to or otherwise in connection with any advancement of Expenses
pursuant to Section 8 and Section 9(c)(i) of this Agreement. If, at the time of
receipt of any such request for indemnification, the Quintiles IMS Companies
have director and officer insurance policies in effect, the Quintiles IMS
Companies will promptly notify the relevant insurers and take such other actions
as necessary or appropriate to secure coverage of Indemnitee for such claim in
accordance with the procedures and requirements of such policies.

(d) Determination. The Quintiles IMS Companies agree that Indemnitee shall be
indemnified to the fullest extent permitted by law and that no Determination
shall be required in connection with such indemnification unless specifically
required by applicable law which cannot be waived. In no event shall a
Determination be required in connection with indemnification for Expenses
pursuant to Section 7 of this Agreement or incurred in connection with any
Proceeding or portion thereof with respect to which Indemnitee has been
successful on the merits or otherwise. Any decision that a Determination is
required by law in connection with any other indemnification of Indemnitee, and
any such Determination, shall be made within

 

5



--------------------------------------------------------------------------------

twenty (20) days after receipt of Indemnitee’s written request for
indemnification pursuant to Section 9(c)(ii) and such Determination shall be
made either (i) by the Disinterested Directors (as hereinafter defined), even
though less than a quorum, so long as Indemnitee does not request that such
Determination be made by Independent Counsel (as hereinafter defined), or
(ii) if so requested by Indemnitee, in Indemnitee’s sole discretion, by
Independent Counsel in a written opinion to the Quintiles IMS Companies and
Indemnitee. If a Determination is made that Indemnitee is entitled to
indemnification, payment to Indemnitee shall be made within five (5) business
days after such Determination. Indemnitee shall reasonably cooperate with the
person, persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such Determination. Any
Expenses incurred by Indemnitee in so cooperating with the Disinterested
Directors or Independent Counsel, as the case may be, making such determination
shall be advanced and borne by the Quintiles IMS Companies (irrespective of the
Determination as to Indemnitee’s entitlement to indemnification) and each
Quintiles IMS Company is liable to indemnify and hold Indemnitee harmless
therefrom. If the person, persons or entity empowered or selected under this
Section 9(d) to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within twenty (20) days after receipt by the
Quintiles IMS Companies of the request therefor, the requisite determination of
entitlement to indemnification shall, to the fullest extent not prohibited by
law, be deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law; provided,
however, that such twenty (20) day period may be extended for a reasonable time,
not to exceed an additional twenty (20) days, if the person, persons or entity
making the determination with respect to entitlement to indemnification in good
faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating thereto; and provided, further, that
the foregoing provisions of this
Section 9(d) shall not apply if the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to
Section 9(e).

(e) Independent Counsel. In the event Indemnitee requests that the Determination
be made by Independent Counsel pursuant to Section 9(d) of this Agreement, the
Independent Counsel shall be selected as provided in this Section 9(e). The
Independent Counsel shall be selected by Indemnitee (unless Indemnitee shall
request that such selection be made by the Board of Directors, in which event
the Board of Directors shall make such selection on behalf of the Quintiles IMS
Companies, subject to the remaining provisions of this Section 9(e)), and
Indemnitee or the Quintiles IMS Companies, as the case may be, shall give
written notice to the other, advising the Quintiles IMS Companies or Indemnitee
of the identity of the Independent Counsel so selected. The Quintiles IMS
Companies or Indemnitee, as the case may be, may, within five (5) days after
such written notice of selection shall have been received, deliver to Indemnitee
or the Company, as the case may be, a written objection to such selection;
provided, however, that such objection may be asserted only on the ground that
the Independent Counsel so selected does not meet the requirements of
“Independent Counsel” as defined in Section 15 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as

 

6



--------------------------------------------------------------------------------

Independent Counsel. If a written objection is so made and substantiated, the
Independent Counsel so selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court of competent jurisdiction has
determined that such objection is without merit. If, within ten (10) days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 9(c)(ii) of this Agreement and after a request for the appointment of
Independent Counsel has been made, no Independent Counsel shall have been
selected and not objected to, either the Quintiles IMS Companies or Indemnitee
may petition a court of competent jurisdiction for resolution of any objection
which shall have been made by the Quintiles IMS Companies or Indemnitee to the
other’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate, and the person with respect to whom all objections
are so resolved or the person so appointed shall act as Independent Counsel
under Section 9(d) of this Agreement. Upon the due commencement of any judicial
proceeding or arbitration pursuant to Section 9(f) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing). Any expenses incurred by or in connection
with the appointment of Independent Counsel shall be borne by the Quintiles IMS
Companies (irrespective of the Determination of Indemnitee’s entitlement to
indemnification) and not by Indemnitee.

(f) Consequences of Determination; Remedies of Indemnitee. The Quintiles IMS
Companies shall be bound by and shall have no right to challenge a Favorable
Determination. If an Adverse Determination is made, or if for any other reason
the Quintiles IMS Companies do not make timely indemnification payments or
advances of Expenses, Indemnitee shall have the right to commence a Proceeding
before a court of competent jurisdiction to challenge such Adverse Determination
and/or to require the Quintiles IMS Companies to make such payments or advances
(and the Company shall have the right to defend its position in such Proceeding
and to appeal any adverse judgment in such Proceeding). Indemnitee shall be
entitled to be indemnified for all Expenses incurred in connection with such a
Proceeding and to have such Expenses advanced by the Company in accordance with
Section 8 of this Agreement. If Indemnitee fails to challenge an Adverse
Determination within twenty (20) business days, or if Indemnitee challenges an
Adverse Determination and such Adverse Determination has been upheld by a final
judgment of a court of competent jurisdiction from which no appeal can be taken,
then, to the extent and only to the extent required by such Adverse
Determination or final judgment, the Quintiles IMS Companies shall not be
obligated to indemnify Indemnitee under this Agreement.

(g) Presumptions; Burden and Standard of Proof. The parties intend and agree
that, to the extent permitted by law, in connection with any Determination with
respect to Indemnitee’s entitlement to indemnification hereunder by any person,
including a court:

(i) it will be presumed that Indemnitee is entitled to indemnification under
this Agreement (notwithstanding any Adverse Determination), and the Quintiles
IMS Entities or any other person or entity challenging such right will have the
burden of proof to overcome that presumption in connection with the making by
any person, persons or entity of any determination contrary to that presumption;

 

7



--------------------------------------------------------------------------------

(ii) the termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the applicable Quintiles IMS Entity, and, with
respect to any criminal action or proceeding, had reasonable cause to believe
that Indemnitee’s conduct was unlawful;

(iii) Indemnitee will be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the applicable Quintiles
IMS Entity, including financial statements, or on information supplied to
Indemnitee by the officers, employees, or committees of the board of directors
of the applicable Quintiles IMS Entity, or on the advice of legal counsel or
other advisors (including financial advisors and accountants) for the applicable
Quintiles IMS Entity or on information or records given in reports made to the
applicable Quintiles IMS Entity by an independent certified public accountant or
by an appraiser or other expert or advisor selected by the applicable Quintiles
IMS Entity; and

(iv) the knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of any of the Quintiles IMS Entities or relevant enterprises
will not be imputed to Indemnitee in a manner that limits or otherwise adversely
affects Indemnitee’s rights hereunder.

The provisions of this Section 9(g) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which Indemnitee may be deemed to
have met the applicable standard of conduct set forth in this Agreement.

10. Remedies of Indemnitee.

(a) In the event that (i) a determination is made pursuant to Section 9(d) of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 8
and Section 9(c)(i) of this Agreement, (iii) no determination of entitlement to
indemnification shall have been made pursuant to Section 9(d) of this Agreement
within twenty (20) days after receipt by the Quintiles IMS Companies of the
request for indemnification, (iv) payment of indemnification is not made
pursuant to Section 5, 6 or 7 of this Agreement within five (5) business days
after receipt by the Quintiles IMS Companies of a written request therefor,
(v) payment of indemnification pursuant to Section 3, 4 or 7 of this Agreement
is not made within five (5) business days after a determination has been made
that Indemnitee is entitled to indemnification, or (vi) in the event that the
Quintiles IMS Companies or any other person takes or threatens to take any
action to declare this Agreement void or unenforceable, or institutes any
litigation or other action or Proceeding designed to deny, or to recover from,
the Indemnitee the benefits provided or intended to be provided to the
Indemnitee hereunder, Indemnitee shall be entitled to an adjudication by a court
of his entitlement to such indemnification or advancement of Expenses.
Alternatively, Indemnitee, at his option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. The Quintiles IMS Companies shall not
oppose Indemnitee’s right to seek any such adjudication or award in arbitration.

 

8



--------------------------------------------------------------------------------

(b) In the event that a determination shall have been made pursuant to
Section 9(d) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 10 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits, in which (i) Indemnitee shall not be prejudiced by
reason of that adverse determination, and (ii) the Quintiles IMS Companies shall
bear the burden of establishing that Indemnitee is not entitled to
indemnification.

(c) If a determination shall have been made pursuant to Section 9(d) of this
Agreement that Indemnitee is entitled to indemnification, the Quintiles IMS
Companies shall be bound by such determination in any judicial proceeding or
arbitration commenced pursuant to this Section 10, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

(d) The Quintiles IMS Companies shall, to the fullest extent not prohibited by
law, be precluded from asserting in any judicial proceeding or arbitration
commenced pursuant to this Section 10 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court or before any such arbitrator that the Quintiles IMS Companies are
bound by all the provisions of this Agreement.

11. Insurance; Subrogation; Other Rights of Recovery, etc.

(a) Each Quintiles IMS Company shall use its reasonable best efforts to purchase
and maintain a policy or policies of insurance with reputable insurance
companies with A.M. Best ratings of “A” or better, providing Indemnitee with
coverage for any liability asserted against, and incurred by, Indemnitee or on
Indemnitee’s behalf by reason of Indemnitee’s Corporate Status, or arising out
of Indemnitee’s status as such, whether or not any such Quintiles IMS Company
would have the power to indemnify Indemnitee against such liability. Such
insurance policies shall have coverage terms and policy limits at least as
favorable to Indemnitee as the insurance coverage provided to any other director
or officer of the Quintiles IMS Companies. If either Quintiles IMS Company has
such insurance in effect at the time it receives from Indemnitee any notice of
the commencement of an action, suit, proceeding or other claim, such Quintiles
IMS Company shall give prompt notice of the commencement of such action, suit,
proceeding or other claim to the insurers and take such other actions in
accordance with the procedures set forth in the policy as required or
appropriate to secure coverage of Indemnitee for such action, suit, proceeding
or other claim. Such Quintiles IMS Company shall thereafter take all necessary
or desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such action, suit, proceeding or other claim in
accordance with the terms of such policy. Such Quintiles IMS Company shall
continue to provide such insurance coverage to Indemnitee for a period of at
least ten (10) years after Indemnitee ceases to serve as a director or an
officer or in any other Corporate Status.

(b) In the event of any payment by either Quintiles IMS Company under this
Agreement, such Quintiles IMS Company shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee against any other
Quintiles IMS Entity, and Indemnitee hereby agrees, as a condition to obtaining
any advancement or indemnification from

 

9



--------------------------------------------------------------------------------

the Quintiles IMS Companies, to assign to such Quintiles IMS Company all of
Indemnitee’s rights to obtain from such other Quintiles IMS Entity such amounts
to the extent that they have been paid by such Quintiles IMS Company to or for
the benefit of Indemnitee as advancement or indemnification under this Agreement
and are adequate to indemnify Indemnitee with respect to the costs, Expenses or
other items to the full extent that Indemnitee is entitled to indemnification or
other payment hereunder; and Indemnitee will (upon request by the Quintiles IMS
Companies) execute all papers required and use reasonable best efforts to take
all action reasonably necessary to secure such rights, including execution of
such documents as are necessary to enable such Quintiles IMS Company to bring
suit or enforce such rights.

(c) Each of the Quintiles IMS Companies hereby unconditionally and irrevocably
waives, relinquishes and releases, and covenants and agrees not to exercise (and
to cause each of the other Quintiles IMS Entities not to exercise), any rights
that such Quintiles IMS Company may now have or hereafter acquire against any
Designating Stockholder (or former Designating Stockholder) insurer of such
Designating Stockholder (or former Designating Stockholder) or Indemnitee that
arise from or relate to the existence, payment, performance or enforcement of
the Quintiles IMS Companies’ obligations under this Agreement or under any other
indemnification agreement (whether pursuant to contract, by-laws or charter)
with any person or entity, including, without limitation, any right of
subrogation (whether pursuant to contract or common law), reimbursement,
exoneration, contribution or indemnification, or to be held harmless, and any
right to participate in any claim or remedy of Indemnitee against any
Designating Stockholder (or former Designating Stockholder) or Indemnitee,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Designating Stockholder (or former Designating Stockholder)
insurer of such Designating Stockholder (or former Designating Stockholder) or
Indemnitee, directly or indirectly, in cash or other property or by set-off or
in any other manner, payment or security on account of such claim, remedy or
right.

(d) The Quintiles IMS Companies shall not be liable to pay or advance to
Indemnitee any amounts otherwise indemnifiable under this Agreement or under any
other indemnification agreement if, and to the extent that, Indemnitee has
otherwise actually received such payment under any insurance policy, contract,
agreement or otherwise; provided, however, that (i) the Quintiles IMS Companies
hereby agree that they are the indemnitors of first resort under this Agreement
and under any other indemnification agreement (i.e., their obligations to
Indemnitee under this Agreement or any other agreement or undertaking to provide
advancement and/or indemnification to Indemnitee are primary and any obligation
of any Designating Stockholder (or any affiliate thereof other than a Quintiles
IMS Company) and/or any obligation of any insurer providing insurance coverage
under any policy purchased or maintained by such Designating Stockholders (or by
any affiliate thereof, other than a Quintiles IMS Company) to provide
advancement or indemnification for the same Expenses, liabilities, judgments,
penalties, fines and amounts paid in settlement (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses, liabilities, judgments, penalties, fines and amounts paid in
settlement) incurred by Indemnitee are secondary), and (ii) if any Designating
Stockholder (or any affiliate thereof other than a Quintiles IMS Entity) pays or
causes to be paid, for any reason, any amounts otherwise indemnifiable hereunder
or under any other indemnification agreement (whether pursuant to contract,
by-laws or charter) with

 

10



--------------------------------------------------------------------------------

Indemnitee, then (x) such Designating Stockholder (or such affiliate, as the
case may be) shall be fully subrogated to all rights of Indemnitee with respect
to such payment and (y) the Quintiles IMS Companies shall fully indemnify,
reimburse and hold harmless such Designating Stockholder (or such other
affiliate) for all such payments actually made by such Designating Stockholder
(or such other affiliate).

(e) The Quintiles IMS Companies’ obligation to indemnify or advance Expenses
hereunder to Indemnitee in respect of or relating to Indemnitee’s service at the
request of any of the Quintiles IMS Companies as a director, officer, employee,
fiduciary, trustee, representative, partner or agent of any other Quintiles IMS
Entity shall be reduced by any amount Indemnitee has actually received as
payment of indemnification or advancement of Expenses from such other Quintiles
IMS Entity, except to the extent that such indemnification payments and advance
payment of Expenses when taken together with any such amount actually received
from other Quintiles IMS Entities or under director and officer insurance
policies maintained by one or more Quintiles IMS Entities are inadequate to
fully pay all costs, Expenses or other items to the full extent that Indemnitee
is otherwise entitled to indemnification or other payment hereunder.

(f) Except as provided in Sections 11(c), 11(d) and 11(e) of this Agreement, the
rights to indemnification and advancement of Expenses as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time, whenever conferred or arising, be entitled under applicable
law, under the Quintiles IMS Entities’ Certificates of Incorporation or
By-Laws, or under any other agreement including the May 2016 Merger Agreement,
vote of stockholders or resolution of directors of any Quintiles IMS Entity, or
otherwise. Indemnitee’s rights under this Agreement are present contractual
rights that fully vest upon Indemnitee’s first service as a director or an
officer of any of the Quintiles IMS Companies. The Parties hereby agree that
Sections 11(c), 11(d) and 11(e) of this Agreement shall be deemed exclusive and
shall be deemed to modify, amend and clarify any right to indemnification or
advancement provided to Indemnitee under any other contract, agreement or
document with any Quintiles IMS Entity.

(g) No amendment, alteration or repeal of this Agreement or of any provision
hereof shall limit or restrict any right of Indemnitee under this Agreement in
respect of any action taken or omitted by such Indemnitee in Indemnitee’s
Corporate Status prior to such amendment, alteration or repeal. To the extent
that a change in the General Corporation Law of the State of Delaware (or other
applicable law), whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Quintiles IMS Entities’ Certificates of Incorporation or By-Laws and
this Agreement, it is the intent of the parties hereto that Indemnitee enjoy by
this Agreement the greater benefits so afforded by such change. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

12. Employment Rights; Successors; Third Party Beneficiaries.

(a) This Agreement shall not be deemed an employment contract between the
Quintiles IMS Companies and Indemnitee. This Agreement shall continue in force
as provided above after Indemnitee has ceased to serve as a director and/or an
officer of the Quintiles IMS Companies or any other Corporate Status.

 

11



--------------------------------------------------------------------------------

(b) This Agreement shall be binding upon each of the Quintiles IMS Companies and
their successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors and administrators. If any of the Quintiles IMS
Companies or any of their respective successors or assigns shall (i) consolidate
with or merge into any other corporation or entity and shall not be the
continuing or surviving corporation or entity of such consolidation or merger or
(ii) transfer all or substantially all of its properties and assets to any
individual, corporation or other entity, then, and in each such case, proper
provisions shall be made so that the successors and assigns of the Quintiles IMS
Companies shall assume all of the obligations set forth in this Agreement.

(c) The Designating Stockholders are express third party beneficiaries of this
Agreement, are entitled to rely upon this Agreement, and may specifically
enforce the Quintiles IMS Companies’ obligations hereunder (including but not
limited to the obligations specified in Section 11 of this Agreement) as though
a party hereunder.

13. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby; (b) such provision or provisions
shall be deemed reformed to the extent necessary to conform to applicable law
and to give the maximum effect to the intent of the parties hereto; and (c) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any Section of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

14. Exception to Right of Indemnification or Advancement of Expenses.
Notwithstanding any other provision of this Agreement and except as provided in
Section 7(a) of this Agreement or as may otherwise be agreed by either Quintiles
IMS Company, Indemnitee shall not be entitled to indemnification or advancement
of Expenses under this Agreement with respect to any Proceeding brought by
Indemnitee (other than a Proceeding by Indemnitee (i) by way of defense or
counterclaim or other similar portion of a Proceeding, (ii) to enforce
Indemnitee’s rights under this Agreement or (iii) to enforce any other rights of
Indemnitee to indemnification, advancement or contribution from the Quintiles
IMS Companies under any other contract, by-laws or charter or under statute or
other law, including any rights under Section 145 of the Delaware General
Corporation Law), unless the bringing of such Proceeding or making of such claim
shall have been approved by the Board of Directors of the applicable Quintiles
IMS Company.

15. Definitions. For purposes of this Agreement:

(a) “Bain Entities” means Bain Capital Integral Investors 2008, L.P., BCIP TCV,
LLC, BCIP Associates-G and any other investment fund or related management
company or general partner that is an affiliate of any of the foregoing entities
(other than any Quintiles IMS Entity) or that is advised by the same investment
adviser as any of the foregoing entities or by an affiliate of such investment
adviser.

 

12



--------------------------------------------------------------------------------

(b) “Board of Directors” means the board of directors of the Company.

(c) “By-laws” means (i) in the case of the Company, its by-laws, (ii) in the
case of Opco, its by-laws, and (iii) in the case of any other entity, its
by-laws or similar governing document, in each case ((i) through (iii)), as such
governing document is amended from time to time.

(d) “Certificate of Incorporation” means, (i) in the case of the Company, its
certificate of incorporation, (ii) in the case of Opco, its certificate of
incorporation, and (iii) in the case of any other entity, its certificate of
incorporation, articles of incorporation or similar constituting document, in
each case ((i) through (iii)), as such constituting document is amended from
time to time.

(e) “Corporate Status” describes the status of a person by reason of such
person’s past, present or future service as a director, officer, employee,
fiduciary, trustee, or agent of any of the Quintiles IMS Companies (including,
without limitation, one who serves at the request of any of the Quintiles IMS
Companies as a director, officer, employee, fiduciary, trustee or agent of any
other Quintiles IMS Entity).

(f) “CPPIB Entities” means CPP Investment Board Private Holdings Inc. and any
other investment entity or related management company that is an affiliate of
CPP Investment Board Private Holdings Inc. (other than any Quintiles IMS Entity)
or that is advised by the same investment adviser as any of the foregoing
entities or by an affiliate of such investment adviser.

(g) “Designating Stockholder” means any of the Sponsors, in each case so long as
an individual designated (directly or indirectly) by the Sponsors or any of
their respective affiliates (as provided by the Company’s Certificate of
Incorporation, By-laws and Stockholders Agreement) serves or has served as a
director and/or officer of any Quintiles IMS Entity.

(h) “Determination” means a determination that either (x) there is a reasonable
basis for the conclusion that indemnification of Indemnitee is proper in the
circumstances because Indemnitee met a/the particular standard(s) of conduct (a
“Favorable Determination”) or (y) there is no reasonable basis for the
conclusion that indemnification of Indemnitee is proper in the circumstances
because Indemnitee met a/the particular standard(s) of conduct (an “Adverse
Determination”). An Adverse Determination shall include the decision that a
Determination was required in connection with indemnification and the decision
as to the applicable standard of conduct.

(i) “Disinterested Director” means a director of the Company (or, if a
Determination is necessary with respect to a Quintiles IMS Company other than
the Company, a director of such Quintiles IMS Company) who is not and was not a
party to the Proceeding in respect of which indemnification is sought by
Indemnitee and does not otherwise have an interest materially adverse to any
interest of the Indemnitee.

 

13



--------------------------------------------------------------------------------

(j) “Expenses” shall mean all direct and indirect costs, fees and expenses of
any type or nature whatsoever and shall specifically include, without
limitation, all reasonable attorneys’ fees, retainers, court costs, transcript
costs, fees and costs of experts, witness fees and costs, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, any federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement, ERISA excise taxes and penalties, and all other disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness, in, or otherwise participating in, a Proceeding or an appeal
resulting from a Proceeding, including, but not limited to, the premium for
appeal bonds, attachment bonds or similar bonds and all interest, assessments
and other charges paid or payable in connection with or in respect of any such
Expenses, and shall also specifically include, without limitation, all
reasonable attorneys’ fees and all other expenses incurred by or on behalf of
Indemnitee in connection with preparing and submitting any requests or
statements for indemnification, advancement, contribution or any other right
provided by this Agreement. Expenses, however, shall not include amounts of
judgments or fines against Indemnitee.

(k) “Independent Counsel” means, at any time, any law firm, or a member of a law
firm, that (a) is experienced in matters of corporation law and (b) is not, at
such time, or has not been in the five years prior to such time, retained to
represent: (i) any Quintiles IMS Entity or Indemnitee in any matter material to
either such party (other than with respect to matters concerning Indemnitee
under this Agreement, or of other indemnities under similar indemnification
agreements), or (ii) any other party to the Proceeding giving rise to a claim
for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Quintiles IMS Companies or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement. The Quintiles IMS
Companies agree to pay the reasonable fees and expenses of the Independent
Counsel referred to above and to fully indemnify such counsel against any and
all Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto and to be jointly and severally
liable therefor.

(l) “LGP Entities” means Green Equity Partners V, L.P., Green Equity Investors
Side V, L.P, LGP Iceberg Co-Invest, LLC, and any other investment fund or
related management company or general partner that is an affiliate of any of the
foregoing entities (other than any Quintiles IMS Entity) or that is advised by
the same investment adviser as any of the foregoing entities or by an affiliate
of such investment adviser.

(m) “Proceeding” includes any actual, threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation (formal
or informal), inquiry, administrative hearing or any other actual, threatened,
pending or completed proceeding, whether brought by or in the right of either
Quintiles IMS Company or otherwise and whether civil, criminal, administrative
or investigative in nature, in which Indemnitee was, is, may be or will be
involved as a party, witness or otherwise, by reason of Indemnitee’s Corporate
Status or by reason of any action taken by Indemnitee or of any inaction on
Indemnitee’s part while acting as director, officer, employees, fiduciary,
trustee or agent of any Quintiles IMS Entity (in each case whether or not he is
acting or serving in any such capacity or

 

14



--------------------------------------------------------------------------------

has such status at the time any liability or expense is incurred for which
indemnification or advancement of Expenses can be provided under this
Agreement). If the Indemnitee believes in good faith that a given situation may
lead to or culminate in the institution of a Proceeding, this shall be
considered a Proceeding under this paragraph.

(n) “Quintiles IMS Entity” means either Quintiles IMS Company, any of their
respective subsidiaries and any other corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise with respect to which Indemnitee serves as a director, officer,
employee, partner, representative, fiduciary, trustee, or agent, or in any
similar capacity, at the request of either Quintiles IMS Company.

(o) “Sponsors” means, collectively, the Bain Entities, the TPG Entities, the
CPPIB Entities and the LGP Entities.

(p) “Stockholders Agreement” means the Stockholders Agreement dated as of May 3,
2016, by and among the Quintiles IMS Companies and certain of the stockholders
of the Company, as amended from time to time.

(q) “TPG Entities” means TPG Partners V, L.P., TPG FOF V-A, L.P., TPG FOF V-B,
L.P., TPG Partners VI, L.P., TPG FOF VI SPV, L.P., TPG Biotechnology Partners
III, L.P., TPG Iceberg Co-Invest LLC, TPG Quintiles Holdco II, L.P. and TPG
Quintiles Holdco III, L.P. and any other investment fund or related investment
adviser, management company, managing member or general partner that is an
affiliate of any of the foregoing entities (other than any Quintiles IMS Entity)
or that is advised by the same investment adviser as any of the foregoing
entities or by an affiliate of such investment adviser.

16. Construction. Whenever required by the context, as used in this Agreement
the singular number shall include the plural, the plural shall include the
singular, and all words herein in any gender shall be deemed to include (as
appropriate) the masculine, feminine and neuter genders.

17. Reliance. The Quintiles IMS Companies expressly confirm and agree that they
have entered into this Agreement and assumed the obligations imposed on each of
them hereby in order to induce Indemnitee to serve as a director and/or an
officer of one or more of the Quintiles IMS Companies, and the Quintiles IMS
Companies acknowledge that Indemnitee is relying upon this Agreement in serving
as a director and/or an officer of one or more of the Quintiles IMS Companies.

18. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in a writing identified as such by
all of the parties hereto. Except as otherwise expressly provided herein, the
rights of a party hereunder (including the right to enforce the obligations
hereunder of the other parties) may be waived only with the written consent of
such party, and no waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.

 

15



--------------------------------------------------------------------------------

19. Notice Mechanics. All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

  (a) If to Indemnitee to:

[                                         ]

[                                         ]

[                                         ]

[                                         ]

 

  (b) If to a Quintiles IMS Company, to:

[                                         ]

[                                         ]

[                                         ]

[                                         ]

or to such other address as may have been furnished (in the manner prescribed
above) as follows: (a) in the case of a change in address for notices to
Indemnitee, furnished by Indemnitee to the Quintiles IMS Companies and (b) in
the case of a change in address for notices to a Quintiles IMS Company,
furnished by the Quintiles IMS Companies to Indemnitee.

20. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Quintiles IMS Companies, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for reasonably incurred Expenses, in connection with any claim
relating to an indemnifiable event under this Agreement, in such proportion as
is deemed fair and reasonable in light of all of the circumstances of such
Proceeding in order to reflect (i) the relative benefits received by the
Quintiles IMS Companies and Indemnitee as a result of the event(s) and/or
transaction(s) giving cause to such Proceeding; and/or (ii) the relative fault
of the Quintiles IMS Companies (and their other directors, officers, employees
and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).

21. Governing Law; Submission to Jurisdiction; Appointment of Agent for Service
of Process. This Agreement and the legal relations among the parties shall, to
the fullest extent permitted by law, be governed by, and construed and enforced
in accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. The Quintiles IMS Companies and Indemnitee hereby
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the Court
of Chancery of the State of Delaware (the “Delaware Court”), and not in any
other state or federal court in the United States of America or any court in any
other country, (ii) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) waive any objection to the laying of venue
of any such action or proceeding in the Delaware Court, and (iv) waive, and
agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or otherwise
inconvenient forum.

 

16



--------------------------------------------------------------------------------

22. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

23. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.

[Remainder of Page Intentionally Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

Company: QUINTILES IMS HOLDINGS, INC. By:  

 

Name: Title: Opco: QUINTILES IMS INCORPORATED By:  

 

Name: Title: Indemnitee: By:  

 

Name:

 

 

[Signature Page to Indemnification Agreement]